Name: Council Regulation (EEC) No 1470/81 of 19 May 1981 amending Regulation (EEC) No 3520/80, opening, allocating and providing for the administration of a Community tariff quota for apricot pulp, falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Israel (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/ 10 Official Journal of the European Communities 2. 6 . 81 COUNCIL REGULATION (EEC) No 1470/81 of 19 May 1981 amending Regulation (EEC) No 3520/80 , opening, allocating and providing (or the administration of a Community tariff quota for apricot pulp, falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Israel ( 1981 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . In Article 1 ( 1 ) the words 'of Nine shall be deleted. 2. The following sentence shall be added at the end of Article 1 (2) : 'Within this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and of Regulation (EEC) No 637/81 .' 3 . The following paragraph shall be added to Article 2 : '3 . If Greece should find that there is a demand for the product in question, it shall draw an appro ­ priate share from the reserve in so far as the level of the reserve permits .' Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community opened by Regulation (EEC) No 3520/80 ( J ) a Community tariff quota for the importation into the Community of Nine of apricot pulp originating in Israel ; whereas Regulation (EEC) No 637/81 (2) provides that, from its entry into force, Greece is required to apply this tariff measure ; whereas Regulation (EEC) No 3520/80 should there ­ fore be amended, Article 2 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3520/80 is hereby amended as follows : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1981 . For the Council The President D. F. van der MEI 0) OJ No L 370, 31 . 12 . 1980, p. 20 . (2) OJ No L 70, 16. 3 . 1981 , p . 1 .